DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,057,950. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill can easily derive the claimed limitations from the issued patent. The motivation of doing this is to extend the life issued patent.
Regarding claim 1, instant application discloses a method for a first UE (User Equipment) to update Layer-2 Identities (IDs), comprising: receiving a Link Identifier Update Accept message for a unicast link from a second UE, wherein the Link Identifier Update Accept message comprises a new second Layer-2 ID of the second UE; and

passing a new first Layer-2 ID of the first UE and the new second Layer-2 ID of the second UE down to one or more lower layers after a Link Identifier Update Acknowledgement (ACK) message is passed to the one or more lower layers for transmission in response to reception of the Link Identifier Update Accept message.
Regarding claim 1, US Patent 11,057,950, claim 1 discloses a method for a first UE (User Equipment) to update Layer-2 Identities (IDs), comprising: establishing a unicast link with a second UE, wherein a first Layer-2 ID of the first UE and a second Layer-2 ID of the second UE are used for data transmission and reception on the unicast link; transmitting a Link Identifier Update Request message for the unicast link to the second UE, wherein the Link Identifier Update Request message includes a new first Layer-2 ID of the first UE; receiving a Link Identifier Update Accept message for the unicast link from the second UE, wherein the Link Identifier Update Accept message includes a new second Layer-2 ID of the second UE; and passing the new first Layer-2 ID of the first UE and the new second Layer-2 ID of the second UE down to the lower layer(s) after a Link Identifier Update Acknowledgement (ACK) message is passed to the lower layer(s) for transmission in response to reception of the Link Identifier Update Accept message.



Regarding claim 2, instant application further comprising: transmitting the Link Identifier Update ACK message for the unicast link to the second UE with a first Layer-2 ID of the first UE and a second Layer-2 ID of the second UE, wherein the Link Identifier Update ACK message comprises the new second Layer-2 ID of the second UE.
Regarding claim 2, US Patent 11,057,950, claim 2 discloses further comprising: transmitting the Link Identifier Update ACK message for the unicast link to the second UE with the first Layer-2 ID of the first UE and the second Layer-2 ID of the second UE, wherein the Link Identifier Update ACK message includes the new second Layer-2 ID of the second UE.


Regarding claim 3, instant application wherein the one or more lower layers comprise a Radio Link Control (RLC) layer of the first UE.
Regarding claim 3, US Patent 11,057,950, claim 6 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Regarding claim 4, instant application wherein the Link Identifier Update Accept message is a DIRECT LINK IDENTIFIER UPDATE ACCEPT message.
Regarding claim 4, US Patent 11,057,950, claim 4 discloses wherein the Link Identifier Update Accept message is a DIRECT LINK IDENTILIER UPDATE ACCEPT message.


Regarding claim 5, instant application wherein the Link Identifier Update ACK message is a DIRECT LINK IDENTIFIER UPDATE ACK message.
Regarding claim 5, US Patent 11,057,950, claim 5 discloses wherein the Link Identifier Update ACK message is a DIRECT LINK IDENTIFIER UPDATE ACK message.

Regarding claim 6, instant application wherein the one or more lower layers comprise at least one of a Medium Access Control (MAC) layer of the first UE or a Physical (PHY) layer of the first UE.
Regarding claim 6, US Patent 11,057,950, claim 6 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Regarding claim 7, instant application a first UE (User Equipment) to update Layer-2 Identities (IDs), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive a Link Identifier Update Accept message for a unicast link from a second UE, wherein the Link Identifier Update Accept message comprises a new second Layer-2 ID of the second UE; and pass a new first Layer-2 ID of the first UE and the new second Layer-2 ID of the second UE down to one or more lower layers after a Link Identifier Update Acknowledgement (ACK) message is passed to the one or more lower layers for transmission in response to reception of the Link Identifier Update Accept message.
Regarding claim 7, US Patent 11,057,950, claim 7 discloses a first UE (User Equipment) to update Layer-2 Identities (IDs), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: establish a unicast link with a second UE, wherein a first Layer-2 ID of the first UE and a second Layer-2 ID of the second UE are used for data transmission and reception on the unicast link; transmit a Link Identifier Update Request message for the unicast link to the second UE, wherein the Link Identifier Update Request message includes a new first Layer-2 ID of the first UE; receive a Link Identifier Update Accept message for the unicast link from the second UE, wherein the Link Identifier Update Accept message includes a new second Layer-2 ID of the second UE; and pass the new first Layer-2 ID of the first UE and the new second Layer-2 ID of the second UE down to the lower layer(s) after a Link Identifier Update Acknowledgement (ACK) message is passed to the lower layer(s) for transmission in response to reception of the Link Identifier Update Accept message.

Regarding claim 8, instant application wherein the processor is further configured to execute a program code stored in the memory to: transmit the Link Identifier Update ACK message for the unicast link to the second UE with a first Layer-2 ID of the first UE and a second Layer-2 ID of the second UE, wherein the Link Identifier Update ACK message comprises the new second Layer-2 ID of the second UE.
Regarding claim 8, US Patent 11,057,950, claim 8 discloses wherein the processor is further configured to execute a program code stored in the memory to: transmit the Link Identifier Update ACK message for the unicast link to the second UE with the first Layer-2 ID of the first UE and the second Layer-2 ID of the second UE, wherein the Link Identifier Update ACK message includes the new second Layer-2 ID of the second U

Regarding claim 9, instant application wherein the one or more lower layers comprise a Medium Access Control (MAC) layer of the first UE.
Regarding claim 9, US Patent 11,057,950, claim 12 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Regarding claim 10, instant application wherein the Link Identifier Update Accept message is a DIRECT LINK IDENTIFIER UPDATE ACCEPT message.
Regarding claim 10, US Patent 11,057,950, claim 10 discloses wherein the Link Identifier Update Accept message is a DIRECT LINK IDENTIFIER UPDATE ACCEPT message.

Regarding claim 11, instant application wherein the Link Identifier Update ACK message is a DIRECT LINK IDENTIFIER UPDATE ACK message.
Regarding claim 11, US Patent 11,057,950, claim 11 discloses wherein the Link Identifier Update ACK message is a DIRECT LINK IDENTIFIER UPDATE ACK message.

Regarding claim 12, instant application wherein the one or more lower layers comprise at least one of a Radio Link Control (RLC) layer of the first UE or a Physical (PHY) layer of the first UE.
Regarding claim 12, US Patent 11,057,950, claim 12 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Regarding claim 13, instant application a method for a second UE (User Equipment), comprising: establishing a unicast link with a first UE, wherein a first Layer-2 Identity (ID) of the first UE and a second Layer-2 ID of the second UE are used for data transmission and reception on the unicast link; receiving a Link Identifier Update Request message for the unicast link from the first UE, wherein the Link Identifier Update Request message comprises a new first Layer-2 ID of the first UE; and
transmitting a Link Identifier Update Accept message for the unicast link to the first UE, wherein the Link Identifier Update Accept message comprises a new second Layer-2 ID of the second UE, wherein the Link Identifier Update Accept message is configured to cause the new first Layer-2 ID of the first UE and the new second Layer-2 ID of the second UE to be passed down to one or more lower layers after a Link Identifier Update Acknowledgement (ACK) message is passed to the one or more lower layers for transmission.
Regarding claim 13, US Patent 11,057,950, claim 1 discloses a method for a first UE (User Equipment) to update Layer-2 Identities (IDs), comprising: establishing a unicast link with a second UE, wherein a first Layer-2 ID of the first UE and a second Layer-2 ID of the second UE are used for data transmission and reception on the unicast link;

transmitting a Link Identifier Update Request message for the unicast link to the second UE, wherein the Link Identifier Update Request message includes a new first Layer-2 ID of the first UE; receiving a Link Identifier Update Accept message for the unicast link from the second UE, wherein the Link Identifier Update Accept message includes a new second Layer-2 ID of the second UE; and passing the new first Layer-2 ID of the first UE and the new second Layer-2 ID of the second UE down to the lower layer(s) after a Link Identifier Update Acknowledgement (ACK) message is passed to the lower layer(s) for transmission in response to reception of the Link Identifier Update Accept message.

Regarding claim 14, instant application further comprising: receiving the Link Identifier Update ACK message for the unicast link from the first UE with the first Layer-2 ID of the first UE and the second Layer-2 ID of the second UE, wherein the Link Identifier Update ACK message comprises the new second Layer-2 ID of the second UE.
Regarding claim 14, US Patent 11,057,950, claim 2 discloses further comprising: transmitting the Link Identifier Update ACK message for the unicast link to the second UE with the first Layer-2 ID of the first UE and the second Layer-2 ID of the second UE, wherein the Link Identifier Update ACK message includes the new second Layer-2 ID of the second UE.

Regarding claim 15, instant application wherein the Link Identifier Update Request message is a DIRECT LINK IDENTIFIER UPDATE REQUEST message.
Regarding claim 15, US Patent 11,057,950, claim 3 discloses wherein the Link Identifier Update Request message is a DIRECT LINK IDENTIFIER UPDATE REQUEST message

Regarding claim 16, instant application wherein the Link Identifier Update Accept message is a DIRECT LINK IDENTIFIER UPDATE ACCEPT message.
Regarding claim 16, US Patent 11,057,950 discloses wherein the Link Identifier Update Accept message is a DIRECT LINK IDENTIFIER UPDATE ACCEPT message.

Regarding claim 17, instant application wherein the Link Identifier Update ACK message is a DIRECT LINK IDENTIFIER UPDATE ACK message.
Regarding claim 17, US Patent 11,057,950, claim 5 discloses wherein the Link Identifier Update ACK message is a DIRECT LINK IDENTIFIER UPDATE ACK message.

Regarding claim 18, instant application wherein the one or more lower layers comprise a Radio Link Control (RLC) layer of the first UE.
Regarding claim 18, US Patent 11,057,950, claim 6 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Regarding claim 19, instant application wherein the one or more lower layers comprise a Medium Access Control (MAC) layer of the first UE.
Regarding claim 19, US Patent 11,057,950, claim 6 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Regarding claim 20, instant application wherein the one or more lower layers comprise a Physical (PHY) layer of the first UE.
Regarding claim 20, US Patent 11,057,950, claim 6 discloses wherein the lower layer(s) is a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer, and/or a Physical (PHY) layer of the first UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463